Citation Nr: 9926046	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-01 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of disability compensation 
benefit overpayment in the amount of $19,416.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had verified active service from August 1977 to 
October 1990, and has reported unverified active service from 
March 1994 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA), Regional Office (RO), in Houston, 
Texas.

The Board notes the record reflects the veteran did not 
challenge the amount of overpayment created; therefore, this 
decision is limited to the issue of entitlement to waiver as 
listed on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  VA Debt Management Center correspondence dated in March 
1997 notified the veteran that an overpayment in the amount 
of $19,416 had been created as a result of a change in his 
compensation benefits.  

3.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

4.  The veteran was at fault in creating the compensation 
benefit overpayment, and VA was not at fault.

5.  Waiver of overpayment would result in unfair enrichment 
to the veteran.

6.  Recovery of overpayment would not deprive the veteran or 
his family of basic necessities.

7.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

8.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Recovery of disability compensation benefit overpayment in 
the amount of $19,416 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 1.962, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects the RO granted entitlement to service 
connection for poorly differentiated gastric adenocarcinoma, 
100 percent, and seminoma with orchiectomy, 100 percent, in 
December 1990.  The January 1991 notice to the veteran 
included a copy of VA Form 21-6754 which informed the veteran 
that his right to receive VA compensation benefits would be 
affected by, among others, re-entrance into active service.

In December 1995 the Defense Finance and Accounting Service 
(DFAS) notified the RO the veteran was not presently listed 
as a person entitled to receive retired pay.  It was 
requested the RO investigate the matter.

An October 1996 RO report noted information had been received 
indicating the veteran had returned to active service.  
Subsequently, the RO notified the veteran information 
indicated he had returned to active service and requested he 
submit information to clarify any discrepancy.  

In February 1997 the veteran notified the RO that he had been 
recalled to active service in March 1994 and was scheduled 
for discharge in April 1997.  He noted he had been receiving 
VA compensation the entire time and requested his record be 
adjusted and notice sent of the overpayment.  

In March 1997 the RO notified the veteran that his VA 
compensation benefits were terminated effective from March 1, 
1994.  Subsequently, the Debt Management Center notified the 
veteran the action had resulted in an overpayment in the 
amount of $19,416.  

In April 1997 the veteran submitted a financial status report 
which noted net monthly family income of $2,806.42.  He 
reported he was married with 4 dependent children, and listed 
total monthly expenses of $2,913.25, which included $799, 
rent or mortgage, $350, food, $241.31, utilities, $30.77, 
cable, $60, telephone, $130.43, gasoline, $97.81, life 
insurance, $212.07, vehicle insurance, $618.54, vehicle 
payments, and $365.32, other monthly installment debt 
payments.  He reported assets including cash in bank of an 
undetermined amount and no other assets, and noted he 
received a discharge in bankruptcy in March 1995.

In June 1997 the veteran requested entitlement to waiver of 
recovery of VA compensation benefit overpayment.  He stated 
that in June 1994 he visited the VARO in San Antonio, Texas, 
and informed them he had returned to active service, and that 
after which his VA payments stopped but that 4 or 5 months 
later he began receiving payments by direct deposit.  He 
stated he returned to the VARO, but the payments continued.  
He asserted he was not at fault and requested waiver due to 
VA administrative error.

In July 1997 the RO denied entitlement to waiver of recovery.  
The veteran was informed of the decision and notified of his 
appellate rights.  

In his September 1997 notice of disagreement the veteran 
stated he was being unfairly penalized because he was not 
fully cognizant of all VA rules and regulations.  He noted 
the Houston VARO had been notified that he had returned to 
active service by service department correspondence dated in 
February 1994, and submitted a copy of correspondence which 
indicates the Houston VARO was listed for distribution.  He 
stated that although he received VA payments he did not 
realize VA had incorrectly reinstated compensation while he 
was on active service.  He claimed he was more concerned with 
his illness and the possibility of relapse.  

In his February 1998 substantive appeal the veteran stated 
that waiver was warranted because he had acted in good faith 
and overpayment could have been prevented if VA had updated 
his status in 1994.  He stated he did not feel he had been 
unfairly enriched because he had filed for bankruptcy in 1994 
and was struggling financially.  

At his personal hearing the veteran testified that he 
returned to active service in April 1994.  Transcript, p. 2 
(May 1998).  He reported that while he was being considered 
for reinstatement into active service his records had been 
confused with another veteran with a similar social security 
number which he implied may have resulted in VA 
administrative error.  Tr., p. 4.  He stated he visited the 
VARO when he continued to receive VA payments and the 
representative at that time made copies of the service 
department correspondence which ordered him back to active 
service and completed a VA form.  Tr., p. 5.  He stated he 
returned to the RO when he noticed VA payments continued and 
was informed the matter would be investigated.  Tr., p. 6.  
In response to a request for more financial information and 
supporting documentation the veteran stated his present 
status was similar to the 1997 financial status report 
previously submitted but that his youngest child was 
undergoing medical treatment.  Tr., p. 13.  

No subsequent correspondence or documentation in support of 
the claim was added to the claims file.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 C.F.R. 
§ 5107(a).

The veteran has argued, in essence, that the overpayment 
resulted because of VA error in not promptly adjusting his 
payments after being notified that he had returned to active 
service.  The Board notes an adjustment to overpayment 
indebtedness may be warranted when the overpayment involved 
sole administrative error in which the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor failure to 
act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.500(b)(1) (1998).  As the record 
indicates the veteran was informed that his right to VA 
compensation would be affected by re-entrance into active 
service and that he has admitted he knew he was receiving 
erroneous payments, the Board finds the overpayment was not 
solely due to VA administrative error.

In addition, persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 
260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 
U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).  

VA law also provides, however, that recovery of overpayments 
of any benefits shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.963(a) (1998).  The standard "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 C.F.R. § 1.965(a) (1998).

The Committee on Waivers and Compromises has determined that 
the indebtedness did not result from fraud, misrepresentation 
or bad faith on the veteran's part, any of which would 
constitute a legal bar to granting the requested waiver.  See 
38 U.S.C.A. § 5302(West 1991).  The Board concurs, however, 
before recovery of indebtedness can be waived, it must also 
be shown that it would be against the principles of equity 
and good conscience to require the veteran to repay the debt 
to the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record in this case shows the 
veteran returned to active service in April 1994 and that he 
knew he continued to receive VA payments while he was on 
active service.  Although the veteran stated he reported he 
had returned to active service to the RO in June 1994, the 
claims file includes no evidence in support of this claim.  
In fact, the veteran's claim that he reported the continued 
VA payments after he returned to active service indicates he 
knew or strongly suspected that he was not entitled to those 
payments.  

The Board notes the veteran has not submitted evidence to 
substantiate his contention that his VA records may have been 
misfiled in another veteran's claims file.  The copy of the 
1994 letter notifying VA that the veteran had returned to 
active duty was not made a part of the veteran's records 
until 1997.  There is no corroborative evidence that the 
veteran informed personnel at the RO of his active duty 
status in 1994.  Any fault on the part of VA in failing to 
discontinue his compensation is outweighed by the veteran's 
fault in continuing to receive benefits when he knew or 
should have known that he was not entitled to them.  

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to retain funds in excess of 
those to which he was legally entitled.  The veteran, in 
essence, received double pay while on active service.

The Board further finds the veteran's argument that undue 
financial hardship would result from the recovery of 
overpayment is not persuasive.  The record shows the veteran 
reported no assets and monthly expenses in excess of monthly 
net income in April 1997.  The Board notes, however, that the 
veteran's report of assets valuation is inconsistent with his 
reported monthly payments and that his report of monthly 
expenses indicates adjustments could be made to allow for 
repayment without depriving his family of basic necessities.  
In addition, the fact that he received a bankruptcy discharge 
in March 1995 does not indicate he is presently unable to 
repay his debt.  In this case, the Board finds the evidence 
of record does not establish that payment of the debt would 
result in undue financial hardship.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The intent 
of VA compensation benefits is to provide the veteran an 
income which accounts for an average impairment in 
employment.  However, VA law specifically prohibits payment 
of these benefits while the individual is employed in active 
service.  The record in this case does not reflect that the 
objective of the compensation benefit has been nullified.

There is no indication that reliance on the overpaid benefits 
resulted in the veteran's relinquishment of a valuable right 
or the incurrence of a legal obligation.  The Board has 
determined, therefore, that recovery of the overpayment would 
not be against equity and good conscience.


ORDER

Entitlement to waiver of recovery of disability compensation 
benefit overpayment in the amount of $19,416 is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

